Hudgins, J.,
concurring.
I concur in the conclusion reached in this case, but regret that I cannot concur in holding that the testimony tending to prove the genuineness of the postscript to the letter of Mrs. L. A. Chappell is inadmissible. In my opinion, this evidence was admissible as tending to show want of actual malice on the part of the defendant, in that he did not originate the libel. This court so held in the case of Mopsikov v. Cook, 122 Va. 579, 95 S. E. 426, 427, where it is said:
“* * * if the defendant did not originate the slander, that is a circumstance which should be taken into consideration by the jury, along with all the other evidence in the case, on the question of the presence or absence of actual malice, as distinguished from malice in law.”